GIERKE, Judge
(concurring):
I agree with the holding in the principal opinion that trial counsel failed to discover and disclose exculpatory information which was either known to him or would have become known “by the exercise of due diligence.” RCM 701(a)(2)(B), Manual for Courts-Martial, United States, 1984. While I agree with Judge Crawford (infra) that trial counsel did not violate Brady v. Maryland, 373 U.S. 83, 83 S.Ct. 1194, 10 L.Ed.2d 215 (1963), because the exculpatory evidence could have been discovered by a reasonably diligent defense counsel, I read RCM 701 as being broader than Brady. Thus, I would hold that trial counsel had a duty under RCM 701 to discover and disclose the prosecutrix’s exculpatory statement even if defense counsel failed to exercise due diligence.
I do not believe that the Chief Judge’s interpretation of RCM 701 is unduly burdensome on trial counsel. We are requiring only that trial counsel exercise “due diligence” to discover and disclose exculpatory evidence in counsel’s own files and those police files which are readily available. In appellant’s case counsel for both sides knew that the prosecutrix had failed a polygraph, but neither counsel took the obvious step of examining the results of the post-polygraph interview.
I do not share Judge Cox’s concern (infra ) for the difficulty of determining what is “exculpatory” evidence. As the Court of Military Review recited, “In a later statement to the polygrapher, PYT B had said that she did not feel she was the victim of rape as she enjoyed sex with appellant and she felt she could have done something to prevent their actions ‘if she would have wanted to.’ ” 33 MJ 883, 885 (1991). In my view, such evidence is clearly exculpatory.
Simply stated, we have a case in which neither counsel exercised due diligence. Regardless of who is more blameworthy, appellant was the loser. Since the granted issue focuses on the duty of trial counsel, I am willing to decide the case on the basis of his failure to comply with RCM 701. Accordingly, I concur with the holding in the principal opinion that trial counsel failed to comply with RCM 701.